Citation Nr: 1048308	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals, 
including osteoarthritis, of a fracture of the 5th metacarpal of 
the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
an October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California - 
which, in relevant part, denied the Veteran's claim for a rating 
higher than 10 percent for his right hand disability.

In October 2010, as support for his claim for a higher rating for 
this disability, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board (Travel 
Board hearing).

The Board has since, in December 2010, advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 
7107(a)(2) (West 2002).

Since, however, the claim requires further development, the Board 
is remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

During his recent October 2010 Travel Board hearing, the Veteran 
and his representative testified that he had to stop working as a 
carpet installer because of his right hand disability since he 
could no longer hold or grasp a hammer and has decreased 
dexterity, sensation, trembling, etc.  He also testified as to 
how these symptoms adversely affect his day-to-day activities in 
other ways, like writing, buttoning his shirt, and zipping his 
pants, causing him to have to use his left hand instead, although 
he is right-hand dominant (right-handed).



In other testimony, the Veteran indicated he is receiving 
benefits from the Social Security Administration (SSA), but it is 
unclear whether this is because he retired from his job as a 
carpet installer at sufficient age or on account of impairment 
attributable to his right hand disability.  If because of his 
right hand disability, these SSA records would be potentially 
relevant to his claim for a higher rating for this disability, so 
need to be obtained as part of the duty to assist him with this 
claim.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163, 
139 (1998); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); and Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Records also show the Veteran's last VA compensation examination 
for his right hand disability was in July 2007, so more than 3 
years ago.  The Court has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last examined 
by VA), and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).



This reexamination is especially needed since the extent of 
disability that is service connected (i.e., due to the fracture 
in service) remains unclear.  According to a January 2006 
statement from K.B.W., M.D., there had been progressive changes 
of osteoarthritis in the Veteran's right hand since this doctor's 
initial evaluation of him in 2002.  Indeed, added this doctor, 
over the course of the many years since the initial injury in 
service, which he understood to have involved fractures of the 
metacarpals, the Veteran's right hand had become more and more 
symptomatic and he had developed subsequently osteoarthritis.  X-
rays reportedly showed significant osteoarthritis involving both 
carpometacarpal joints as well as proximal interphalangeal 
joints, changes that were most consistent with a 
post-traumatic osteoarthritis.  And as a result of these changes, 
the Veteran had developed progressive disability relative to his 
right hand.  Dr. K.B.W.'s objective clinical evaluation of the 
Veteran confirmed he had osteoarthritis deformities of his right 
hand with subsequent disability, particularly in his thumb, 
metacarpal phalangeal (MP/MCP), and proximal interphalangeal 
(PIP) joints.  Dr. K.B.W. reaffirmed these findings in his 
diagnostic assessment, reiterating there was progressive 
osteoarthritis of the right hand, resulting in progressive hand 
disability that, by history, was related to the initial injury in 
service.

There were similar findings during the Veteran's subsequent, but 
contemporaneous, May 2006 VA compensation examination.  He 
continued to complain of pain over the MCP joint of his 5th, 
i.e., little finger, along with stiffness (limitation of motion), 
swelling, redness and warmth, which he said in turn made it 
difficult to grip objects in cold weather, and with buttons and 
zippers.  He reported daily flare ups of the MCP joint pain, 
fatigue, and lack of endurance of his right hand.  Objective 
clinical evaluation of this hand confirmed there were classic 
osteoarthritic-type changes of the MCP joint with moderate ulnar 
deviation of the 5th finger, which was typical of rheumatoid 
arthritis, though no bony deformity of the 5th metacarpal.  There 
also was decreased grip strength in the right hand, in comparison 
to that in the left hand, and the Veteran was unable to make a 
full fist with his right hand.  As well, his right 5th finger was 
1 inch from the proximal palmar crease.  An X-ray affirmed the 
old fracture deformities of the 5th metacarpal and osteoarthritic 
changes, and this was reiterated in the resultant diagnosis - 
although it was additionally indicated there was diffuse 
osteoarthritis and/or rheumatoid arthritis of this hand.

Based on that January 2006 supporting statement from Dr. K.B.W. 
and the results of that May 2006 VA compensation examination, the 
RO issued a decision in October 2006 increasing the rating for 
the right hand disability from 0 percent (i.e., noncompensable) 
to 10 percent because there was X-ray confirmation of the post-
traumatic osteoarthritis with associated pain or limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 
5010, and 5227.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The only rating available under DCs 5227 and 5230 is 0 percent, 
either when there is unfavorable or favorable ankylosis or 
limitation of motion of the ring or little (i.e., 5th) finger.  
Ankylosis is the complete immobility and consolidation of the 
joint due to disease, injury or surgical procedure.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

So the higher 10 percent rating was, in actuality, under DC 5003 
on referral from DC 5010, which permits the assignment of this 
higher (minimal compensable) rating when there is X-ray 
confirmation of arthritis and associated pain or painful motion 
- indeed, even if there is no actual limitation of motion.  This 
is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis 
(osteoarthritis), which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a joint, 
even if there is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

But to receive an even higher 20 percent rating under DC 5003, 
there has to be 
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Moreover, Note (1) in DC 5003 clarifies that this 
even higher rating will not be combined with ratings based on 
limitation of motion.

In increasing the rating for the right hand disability from 0 to 
10 percent, but not to the even higher 20 percent, the RO 
determined in its October 2006 decision that the Veteran's 
condition did not meet this additional group-of-minor-joints 
requirement.  The RO again made this finding in the more recent 
October 2007 decision at issue, after additionally considering 
the results of the more recent July 2007 VA compensation 
examination.

So to receive an even higher rating, there has to be competent 
and credible, i.e., probative evidence indicating this disability 
affects more joints.  The May 2006 VA examiner indicated it would 
be pure speculation to state that any weakness in this hand is 
related to the old fracture of the 5th metacarpal.  Rather, he 
added, any hand weakness the Veteran has is generally related to 
the aging process and the development of either osteoarthritis or 
rheumatoid arthritis.  And according to that examiner's 
diagnosis, the diffuse osteoarthritis and/or rheumatoid arthritis 
is affecting both hands (bilateral), so not just the right hand 
injured in service.  This examiner went on to indicate that, 
according to the Veteran, pain has a primary functional impact on 
his hand in cold weather overlying the right middle (so 3rd), 4th 
and 5th MCP joints.  It therefore is unclear whether the service-
connected right hand disability involves joints other than the 
5th MCP.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(indicating that, when it is not possible to separate the effects 
of the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §§ 3.102, 4.3, which require that reasonable 
doubt on any issue be resolved in the Veteran's favor, dictate 
that such signs and symptoms be attributed to the service-
connected condition.)

Greater compensation also is permissible on an extra-schedular 
basis under the special provisions of 38 C.F.R. § 3.321(b)(1), 
but only if it is shown the schedular rating is inadequate.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The RO has determined it 
is not.  The Veteran's little finger also, obviously, 
has not been amputated to warrant application of DC 5156.



Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  If the Veteran is receiving benefits 
based on right hand disability (not just 
retirement), contact the SSA and obtain all 
records from that agency regarding these 
benefits.  All records obtained pursuant to 
this request must be put in the claims file 
for consideration.  If the search for these 
records has negative results, documentation 
to that effect should be included in the 
claims file and the Veteran appropriately 
notified in accordance with 38 C.F.R. 
§§ 3.159(c)(2) and (e)(1).

2.  Schedule the Veteran for another VA 
examination to reassess the severity of his 
right hand disability, particularly to 
determine the extent of his disability that 
is specifically attributable to his injury in 
service (namely, the fracture of his right 
5th metacarpal) versus other unrelated 
factors such as simple aging.

The examiner is additionally asked to 
determine what specific joints (MP/MCP, PIP, 
etc.), and what specific fingers, are the 
result of the fracture in service and, 
therefore, may be considered as service-
connected disability and accordingly rated.

As well, the examiner should indicate whether 
there are objective clinical indications of 
pain or painful motion, weakness, premature 
or excess fatigability, and incoordination 
attributable to the service-connected 
disability (versus other unrelated factors), 
and if there are, whether the Veteran has 
additional functional impairment as a 
consequence - including additional 
limitation of motion above and beyond that 
shown on examination, such as during 
prolonged, repetitive use or when his 
symptoms are most problematic ("flare ups").  
And, if possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Conduct all necessary diagnostic testing and 
evaluation needed to make these important 
determinations.

3.  Then readjudicate the Veteran's claim in 
light of the additional evidence.  If the 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


